Exhibit 10.4



AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT



THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) between Pacific
Drilling Manpower, Inc., a Delaware corporation (the “Company”) and James W.
Harris (“Employee”) is dated effective as of August 25, 2020 (the “Amendment
Date”).

RECITALS:

A.The Company and Employee entered into an Employment Agreement, dated effective
as of July 22, 2019, which was subsequently modified by that certain letter
agreement dated April 1, 2020 (as so modified, the “Agreement”). Capitalized
terms used but not defined herein shall have the meaning given in the Agreement.

BThe Parties desire to amend the Agreement as of the Amendment Date to provide
additional severance protections to Employee and make certain other changes as
set forth herein.

NOW THEREFORE, in consideration of Employee’s continued employment and for good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee agree to amend the Agreement as follows:

1.As used in the Agreement and this Amendment, the term “Parent” shall refer to
the ultimate parent entity of the Company, which may include as applicable
Pacific Drilling S.A., a limited liability company (société anonyme) organized
under the laws of Luxembourg, having its registered office located at 8-10
Avenue de la Gare, L-1610 Luxembourg, and registered with the Luxembourg
register of commerce and companies under number B 159658, organized under the
laws of Luxembourg (“PDSA”) or Pacific Drilling Company Limited, an entity
established under the laws of the Cayman Islands, unless in the future a
separate entity beneficially owns greater than 50% of the common stock of the
Company, at which point such entity shall also be considered a “Parent.”

2.Effective August 20, 2020, Employee and the Company entered into a letter
agreement providing for the payment of retention and incentive bonus awards to
Employee, subject to certain conditions, including Employee’s agreement that
such awards are in lieu of his right to receive any award under the Company’s
annual cash incentive program for 2020. The Parties agree that Employee’s waiver
of his right to receive an annual cash incentive award for 2020 will not impact
the calculation of any severance payments that may become due under the
Agreement, and any references to the “target value of Employee’s Annual Bonus”
for 2020 in the Agreement and this Amendment shall refer to Employee’s target
value approved by the PDSA Board of Directors on March 10, 2020. Employee
further agrees that the elimination of his right to receive an annual cash
incentive award for 2020 does not constitute Good Reason under the Agreement.

3.Section 5(c)(ii) of the Agreement is amended to revise this prong in the
definition of “Good Reason” to be consistent with the provision in other
agreements between the Company and its officers, and shall read in its entirety
as follows:



--------------------------------------------------------------------------------

(ii) the relocation of the geographic location of Employee’s principal place of
employment to a location more than twenty five (25) miles outside the greater
Houston, Texas metropolitan area (excluding reasonably required business travel
in connection with the performance of Employee’s duties);

4.Section 5(d) of the Agreement is amended to revise the definition of
“Disability” to be consistent with the definition of such term used in other
agreements between the Company and its officers, and shall read in its entirety
as follows:

(d)Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate. For purposes of this Agreement, a
“Disability” shall exist if the Employee is rendered incapable of satisfactorily
discharging his duties and responsibilities to the Company because of physical
or mental illness, and either (i) Employee becomes eligible to receive benefits
under the Company's long-term disability plan as in effect on the date of
termination, or (ii) if the Company has no long-term disability plan in effect
during such period, Employee is rendered incapable of performing his duties: (A)
with or without reasonable accommodation; (B) with no return date; and/or (C)
the period of incapacitation cannot be reasonably accommodated.

5.Section 6(a) of the Agreement is amended to clarify language, and shall read
in its entirety as follows:

(a)For Cause; Other than for Good Reason. If Employee’s employment is terminated
during the Employment Period (i) by the Company for Cause pursuant to Section
5(a) or (ii) by Employee other than for Good Reason pursuant to Section 5(e),
then Employee shall be entitled to all earned but unused vacation and unpaid
Base Salary earned by Employee through the date that Employee’s employment
terminates (the “Termination Date”) and, subject to the terms and conditions of
any benefit plans in which he may participate at the time of such termination,
any post-employment benefits available pursuant to the terms of those plans;
however, Employee shall not be entitled to any additional amounts or benefits as
the result of such termination of employment.

6.Section 6(b) of the Agreement is amended to revise the method of calculating
the severance payments due under the Agreement and the duration of the
Protection Period, and shall read in its entirety as follows:

(b)Without Cause; For Good Reason. In addition to the amounts in Section 6(a),
and subject to Section 6(e) below, Employee shall be entitled to certain
severance consideration described below, payable as set forth in Section 6(d)
below, if Employee’s employment is terminated during the Employment Period
(x) by the Company without Cause pursuant to Section 5(b) or (y) by Employee for
Good Reason pursuant to Section 5(c), as follows:

(i)Except as otherwise provided in Section 6(b)(ii), the Company shall provide
Employee with a severance payment in an amount equal



2

--------------------------------------------------------------------------------

to the sum of (A) one and one-half (1.5) times the sum of (1) the greater of
Employee’s Base Salary as in effect immediately prior to the Termination Date or
Employee’s Base Salary as of March 31, 2020 and (2) the target value of
Employee’s Annual Bonus for the Bonus Year during which such termination occurs
in accordance with Section 3(b), (B) an amount equal to the product of (1) the
target value of Employee’s Annual Bonus for the Bonus Year during which such
termination occurs in accordance with Section 3(b) and (2) the fraction derived
(expressed as a decimal) by dividing the number of days in the year of
termination that preceded the Termination Date by 365, and (C) an amount equal
to the sum of the Company contributions that would be made for 18 months of
group life, long-term disability and health insurance benefits (collectively,
the “Group Benefits”) calculated based on monthly Company contributions as of
the Termination Date with respect to coverage that was provided to Employee and
his dependents as of such date (the “Severance Payment”).

(ii)If such termination of Employee’s employment by the Company without Cause or
by Employee for Good Reason occurs during the Protection Period (as defined
below), in lieu of the Severance Payment, the Company shall provide Employee
with a severance payment equal to the sum of (A) two (2) times the sum of
(1) the greater of Employee’s Base Salary as in effect immediately prior to the
Termination Date or Employee’s Base Salary as of March 31, 2020 and (2) the
target value of Employee’s Annual Bonus for the Bonus Year during which such
termination occurs in accordance with Section 3(b), and (B) an amount equal to
the sum of the Company contributions that would be made for 24 months of Group
Benefits, calculated based on monthly Company contributions as of the
Termination Date with respect to coverage that was provided to the Employee and
his dependents as of such date (the “CIC Severance Payment”).

For purposes of this Agreement, “Protection Period” is the period of time during
the Employment Period beginning on the date of a Change of Control and
continuing through the date that is 18 months thereafter.

(iii)Notwithstanding any other provision of this Agreement, Employee’s
employment shall be deemed to have been terminated during the Protection Period
following a Change of Control by the Company without Cause or by the Executive
for Good Reason, if:

(A)Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason and such termination without Cause or the act,
circumstance or event which constitutes Good Reason occurred after either: (i)
the Company has signed a letter of intent or an agreement with respect to a
transaction that if consummated would result in a Change of Control, or (ii) a
public announcement is made of a proposed transaction that if consummated would
result in a Change of Control, or



3

--------------------------------------------------------------------------------

(B)Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason and on or before the earlier of the date that is six
months following the Termination Date or March 10th of the calendar year
following the Termination Date: (i) a Change of Control occurs, (ii) the Company
signs a letter of intent or agreement with respect to a transaction that if
consummated would result in a Change of Control, or (iii) a public announcement
is made of a proposed transaction that if consummated would result in a Change
of Control.

If the conditions of Section 6(b)(iii)(A) are met as of the Termination Date,
Employee shall be entitled to the payments and benefits provided under and as
set forth in Section 6(b)(ii) in lieu of the payments and benefits provided
under Section 6(b)(i). If the conditions of Section 6(b)(iii)(B) are met,
Employee shall be entitled to the payments and benefits provided under Section
6(b)(ii), less any payments and benefits previously received by the Executive or
due under Section 6(b)(i), and any such additional payments shall be paid to
Employee as soon as practicable following the applicable triggering event set
forth in Section 6(b)(iii)(B), but in no event later than March 15th of the
calendar year following the Termination Date, provided the condition in Section
6(g) was previously satisfied.

7.Section 6(c) of the Agreement is amended to clarify language, and shall read
in its entirety as follows:

(c)Death or Disability. If Employee’s employment is terminated during the
Employment Period due to Employee’s death or Disability pursuant to
Section 5(d), then Employee shall be entitled to all earned but unpaid vacation
and unpaid Base Salary earned by Employee through the Termination Date and,
subject to the terms and conditions of any benefit plans in which he may
participate at the time of such termination, any post-employment benefits
available pursuant to the terms of those plans; however, Employee shall not be
entitled to any additional amounts or benefits under this Agreement as the
result of such termination of employment.

8.Section 6(d) of the Agreement is amended to provide for the timing of vesting
of outstanding LTI Awards (as defined in Section 10 below), and shall read in
its entirety as follows:

(d)Payment Timing. Subject to Section 6(e), payment of the Severance Payment or
the CIC Severance Payment (individually, as applicable, the “Cash Severance
Payment”), as applicable, shall be made and the acceleration of the LTI Awards
provided for under Section 6(h) shall be effective on the Company’s first
regularly scheduled pay date that is on or after the date that is sixty (60)
days after the Termination Date.

9.Section 6(e) of the Agreement is amended to include “other payments and
benefits” as subject to the conditions set forth in the section, and shall read
in its entirety as



4

--------------------------------------------------------------------------------

follows:

(e)Conditions to Receipt of Severance Consideration. Notwithstanding the
foregoing, Employee’s eligibility and entitlement to the Cash Severance Payment
and any other payment or benefit referenced in Section 6 (collectively, the
“Severance Consideration”) are dependent upon Employee’s (i) continued
compliance with Employee’s obligations under each of Section 7 below and (ii)
execution and delivery to the Company, on or before the Release Expiration Date
(as defined below), and non-revocation within any time provided by the Company
to do so, of a release of all claims in a form provided by the Company and
Parent (the “Release”), which Release shall release each member of the Company
Group and their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, attorneys, agents and benefit plans (and fiduciaries
of such plans) from any and all claims, including any and all causes of action
arising out of Employee’s employment with the Company and any other member of
the Company Group or the termination of such employment, but excluding all
claims to severance payments Employee may have under this Section 6 or any
vested rights or benefits under any of the Company’s benefit plans or any other
agreement in which Employee participated immediately prior to the termination of
such employment. If the Release is not executed and returned to the Company on
or before the Release Expiration Date, and the required revocation period has
not fully expired without revocation of the Release by Employee, then Employee
shall not be entitled to the Severance Consideration. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” for a group or class of employees (as such
phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is forty-five (45) days following such delivery date.

10.Section 6(g) of the Agreement is amended to revise the definition of “Change
of Control,” and shall read in its entirety as follows:

(i)Change of Control Definition. (i) As used herein, “Change of Control” means
(capitalized terms not otherwise defined will have the meanings ascribed to them
in paragraph (ii) below):

(A)the acquisition by any Person together with all Affiliates of such Person, of
Beneficial Ownership of more than 50% of the outstanding Shares, or more than
50% of the combined voting power of the Parent’s then outstanding securities;
provided, however, that for purposes of this paragraph (i)(A), the following
will not constitute a Change of Control:

(1)any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change of Control under paragraph (i)(B) hereof) of Shares
directly from the Parent,



5

--------------------------------------------------------------------------------

(2)any acquisition of Shares by the Parent or its subsidiaries,

(3)any acquisition of Shares by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation or other entity
controlled by the Parent, or

(4)any acquisition of Shares pursuant to a Business Combination that does not
constitute a Change of Control under paragraph (i)(B) hereof; or

(B)the consummation of a reorganization, merger, consolidation, conversion, or
statutory share exchange (including a merger or consolidation of the Parent or
any direct or indirect subsidiary of the Parent), or sale or other disposition
of all or substantially all of the assets of the Parent (a “Business
Combination”), in each case, unless, immediately following such Business
Combination, all of the following conditions exist:

(1)the individuals and entities who were the Beneficial Owners of the Parent
Voting Stock immediately prior to such Business Combination have direct or
indirect Beneficial Ownership of more than 50% of the then outstanding shares of
common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Post-Transaction Corporation, and

(2)no Person together with all Affiliates of such Person (excluding the Parent
and any employee benefit plan or related trust of the Post-Transaction
Corporation or any subsidiary of the Parent, the Post-Transaction Corporation or
any subsidiary of either), Beneficially Owns 50% or more of the then outstanding
shares of common stock of the Post-Transaction Corporation or 50% or more of the
combined voting power of the then outstanding voting securities of such
corporation (provided that for purposes of this paragraph (i)(B)(2), if prior to
the Business Combination a Person with its Affiliates owns more than 50%, then
references to 50% shall refer to such higher percentage), and

(3)at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Board at the time of the
Board’s execution of the initial agreement approving the Business Combination
(or approved by a majority of the members of the Board at the time of such
initial agreement), or

(C)individuals who, as of the Amendment Date, constitute the Board of the Parent
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director
after the Amendment Date through either (i) an election by the Incumbent Board
to fill a vacancy, or (ii) an election by the Parent’s shareholders following a
nomination of such individual by the vote of at least a majority of the
directors then comprising the Incumbent Board, shall be considered a member of
the Incumbent Board, unless such individual’s initial assumption of office is a
result



6

--------------------------------------------------------------------------------

of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, or

(D)approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

(ii)As used in this definition of Change of Control, the following terms have
the meanings indicated:

(A)“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
another specified Person.

(B)“Beneficial Owner” (and variants thereof), with respect to a security, means
a Person who, directly or indirectly (through any contract, understanding,
relationship or otherwise), has or shares (1) the power to vote, or direct the
voting of, the security, and/or (2) the power to dispose of, or to direct the
disposition of, the security.

(C)“Parent Voting Stock” or “Shares” means any capital stock of the Parent that
is then entitled to vote for the election of directors.

(D)“Person” means a natural person or entity, and will also mean the group or
syndicate created when two or more Persons act as a syndicate or other group
(including without limitation a partnership, limited partnership, joint venture
or other joint undertaking) for the purpose of acquiring, holding, voting or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.

(E)“Post-Transaction Corporation” means (1) unless a Change of Control includes
a Business Combination, the Parent after the Change of Control; or (2) if a
Change of Control includes a Business Combination, the corporation resulting
from the Business Combination unless, as a result of such Business Combination,
an ultimate parent corporation controls the Parent or all or substantially all
of the Parent’s assets either directly or indirectly, in which case,
“Post-Transaction Corporation” shall mean such ultimate parent corporation.

11.A new Section 6(h) of the Agreement is added to provide for accelerated
vesting and retention of certain long-term incentive awards in connection with
certain terminations of employment, and shall read in its entirety as follows:

(d)Acceleration of Long-Term Incentive Awards. Subject to Section 6(e) below, if
Employee’s employment is terminated during the Employment Period (i) by the
Company without Cause pursuant to Section 5(b) or (ii) by Employee for Good
Reason pursuant to Section 5(c), any long-term incentive awards, including but
not limited to stock options, restricted stock, restricted stock units or
long-term cash awards granted to the Executive by the Company or Parent
(collectively, the “LTI Awards”) outstanding as of the Termination Date will be
treated as follows:



7

--------------------------------------------------------------------------------

(i)vesting will accelerate for any LTI Awards that vest solely based on the
passage of time (as opposed to performance) and that were scheduled to vest by
their terms within one year following the Termination Date; provided however,
that if such termination occurs during the Protection Period, vesting will
accelerate for all LTI Awards that vest solely based on the passage of time;
provided further, however, that payment of any such awards shall not be
accelerated unless permitted under Section 409A, if applicable, and

(ii)for LTI Awards that vest based on performance, if the performance period for
such award will end within one year following the Termination Date, such award
will not be forfeited but will remain outstanding and vest in accordance with
its terms following the end of the performance period based on the level of
achievement of the applicable performance goals; provided, however, that if such
termination happens during the Protection Period, all LTI Awards that vest based
on performance shall vest at the target level; provided further, however, that
payment of any such awards shall not be accelerated unless permitted under
Section 409A, if applicable.

To the extent this Section 6(h) changes the terms of any such LTI Awards held by
Employee now or in the future in a manner that is beneficial to Employee, this
Section 6(h) shall be deemed to be an amendment to the agreement between the
Company or Parent and the Executive setting forth the terms of such awards and
shall form a part of such agreement.

12.Section 7(b)(i) is amended to revise the parameters of the non-competition
covenant, and shall read in its entirety as follows:

(i)engage in or participate in competition with any member of the Company Group
in any aspect of the Business (as defined below) within the Market Area (as
defined below), which prohibition shall prevent Employee from directly or
indirectly owning, managing, operating, joining, becoming an officer, director,
employee or consultant of, or loaning money to, or selling or leasing equipment
or real estate to or otherwise being affiliated with any person or entity
engaged in, or planning to engage in, the Business in the Market Area; or

13.Section 7(j)(v) of the Agreement is amended to add additional territories to
the definition of “Market Area,” and shall read in its entirety as follows:

(v)“Market Area” shall mean states of Texas, Mississippi, Alabama, and
Louisiana, the countries of Ghana, Mauritania, Nigeria and Brazil, and any
additional areas in which the Company expands its operations or creates plans to
expand its operations with such areas added to Exhibit B hereof from time to
time and provided to Employee.

14.Section 20 of the Agreement, related to excise tax determinations, is amended
to add procedural requirements regarding the calculation of such excise taxes,
and shall read in its entirety as follows:



8

--------------------------------------------------------------------------------

20.Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. All determinations required to be made under this Section 20 shall be
made by the accounting firm that was the Parent's independent auditor prior to
the Change of Control or any other third party acceptable to Employee and the
Company (the "Accounting Firm"). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Employee. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Absent manifest
error, any determination by the Accounting Firm shall be binding upon the
Company and Employee. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.
Nothing in this Section 20 shall require the Company Group to be responsible
for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

15.Parent previously guaranteed certain of the Company’s obligations under the
Agreement, and the Company and Employee hereby release Parent from this
guarantee, which will no longer be of any force and effect under the Agreement,
and Section 26 of the Agreement is deleted in its entirety.

16.This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.



9

--------------------------------------------------------------------------------

17.All terms and provisions of the Agreement not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
From and after the Amendment Date, all references to the term “Agreement” in
this Amendment or the original Agreement shall include the terms contained in
this Amendment.



10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company each have executed this Agreement
to be effective as of the Amendment Date.

EMPLOYEE











James W. Harris











PACIFIC DRILLING MANPOWER, INC.











By:





Name:  Bernie G. Wolford, Jr.



Title:    Chief Executive Officer and President



11

--------------------------------------------------------------------------------